DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3 – 6, and 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lippitt et al. (US Patent Number 10,270,712, hereinafter “Lippitt”) in view of De Groote et al. (US Patent Number 7,577,735, hereinafter “Groote”).

4.	As per claims 1 and 6, Lippitt teaches a data transmission method and medium used for virtual switch (figure 5, 210), comprising: receiving, by a hypervisor in a user mode (column 14, lines 9 – 10, column 18, lines 16 – 27), an input/output (I0) request sent by a virtual machine (VM) (203, figure 5, column 13, lines 26 – 30); when the IO request needs to be sent to a physical network interface controller (NIC) by using a user mode Open vSwitch (OVS) (column 14, lines 4 – 11), and sending, by the hypervisor in the user mode, the iSCSI command to the user mode OVS, which sends the iSCSI command to the physical NIC (column 18, lines 16 – 27, sending the command to the NIC, via 214 and 216, figure 5, column 14, lines 4 – 40, the flow of command requested).  
Lippitt does not explicitly disclose converting, by the hypervisor in the user mode, the IO request into an Internet Small Computer Systems Interface (iSCSI) command.
Groote teaches converting, by the hypervisor in the user mode, the IO request into an Internet Small Computer Systems Interface (iSCSI) command (column 4, lines 27 – 43).
Lippitt and Groote are analogous art because they are from the same field of endeavor of iSCSI handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lippitt and Groote before him or her, to modify the request handling of Lippitt to include the conversion technique of Groote because it allows for enhanced handling of IO requests.
One of ordinary skill would be motivated to make such modification in order to enhance data storage efficiency (column 1, lines 11 – 35). Therefore, it would have been obvious to combine Groote with Lippitt to obtain the invention as specified in the instant claims.

5.	As per claims 4 and 9, Lippitt teaches a data transmission method and medium  used for virtual switch (figure 5, 220), comprising: receiving, by a hypervisor in a user mode (column 14, lines 9 – 10, column 18, lines 16 – 27), an Internet Small Computer Systems Interface (iSCSI) packet returned by a physical network interface controller (NIC) in response to an input/output (IO) request (via 218 and 224, figure 5), wherein the iSCSI packet needs to be sent, by using a user mode Open vSwitch (OVS) (OVS seen in 224), to a virtual machine that initiates the IO request (VM via 203, figure 5, column 13, lines 26 – 30), and wherein the user mode OVS provides network interworking between virtual machines on a same host or virtual machines on 18different hosts (plurality of hosts seen in figure 6a, 302a and 302b); and sending, by the hypervisor in the user mode (column 14, lines 9 – 10, column 18, lines 16 – 27), the IO response to the virtual machine that initiates the IO request (via 218 and 224, column 15, lines 3 – 14).  
Lippitt does not explicitly disclose converting, by the hypervisor in the user mode, the iSCSI packet into an IO response.
Groote teaches converting, by the hypervisor in the user mode, the iSCSI packet into an IO response (column 4, lines 27 – 43).
Lippitt and Groote are analogous art because they are from the same field of endeavor of iSCSI handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lippitt and Groote before him or her, to modify the request handling of Lippitt to include the conversion technique of Groote because it allows for enhanced handling of IO requests.
One of ordinary skill would be motivated to make such modification in order to enhance data storage efficiency (column 1, lines 11 – 35). Therefore, it would have been obvious to combine Groote with Lippitt to obtain the invention as specified in the instant claims.

6.	Lippitt modified by the teachings of Groote/Nishiguchi as seen in claim 1 above, as per claims 3 and 8, Groote teaches a method and medium wherein the converting of the IO request into the iSCSI command comprises: converting the IO request into a Small Computer System Interface (SCSI) command; and adding an Internet Small Computer Systems Interface (iSCSI) header to the SCSI command to obtain the iSCSI command (column 4, lines 27 – 43, column 13 lines 50 – column 14 line 40).  

7.	Lippitt modified by the teachings of Groote/Nishiguchi as seen in claim 4 above, as per claims 5 and 10, Groote teaches a method and medium wherein the converting of the iSCSI packet into the IO response comprises: converting the iSCSI packet into an SCSI response; and converting the SCSI response into the IO response (column 4, lines 27 – 43, column 13 lines 50 – column 14 line 40).  

Allowable Subject Matter
8.	Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
9.	Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. The Applicant argues A) the prior art does not solve the problem of low performance by eliminating the context switches and the data packet copying by using a user mode OVS; B) the prior art does not teach converting, by the hypervisor in the user mode, the IO request into an iSCSI command.
With respect to argument A, the Examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., increasing performance by eliminating the context switches and data packet copying) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The user mode of the OVS is seen in light of a user controlled host 102 to handle the claim requirements of the OVS as the host with VN handles user requests. The claim limitations do not preclude the prior art from functioning as necessitated as certain solutions and advantages of the instant application are not explicitly disclosed therein.
With respect to argument B, the Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner relies upon Lippitt for the teachings of the hypervisor and Groote for teachings of a user mode for converting a request into a iSCSI command.  

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184